department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date memorandum for m k mortensen cc pa apjp mehara scaf-104676-02 uil associate area_counsel salt lake city small_business_self-employed_division cc sb slc attn mark h howard from subject pamela w fuller senior technician reviewer branch administrative provisions and judicial practice cc pa apjp b01 significant service_center advice ogd - black reparations claim eitc scaf-104676-02 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 should the internal_revenue_service service use the same claim disallowance letter that it has used for the previous black or slavery reparation claims or does it need to change the language of the claim disallowance letter does chief_counsel notice cc-2002-012 provide adequate direction on how to deal with this new type of claim or is further guidance necessary what procedures should the service follow in processing these returns claims should the service treat these new returns as valid returns for purposes of processing may the service use mathematical_or_clerical_error procedures to recover any erroneous refund issued on one of these returns claims may the service make summary assessments when it has not yet issued refunds scaf-104676-02 would any facts patterns arise where the service should use notices of deficiency with these returns claims and if so how should it treat the claimed credit ie as withholding negative tax etc would the answers to any of the above questions change because of correspondence attached to the return claim is the service authorized to take action to recover a refund which it has sent to the taxpayer’s bank as a direct deposit or paper refund but before the taxpayer has taken possession of it conclusions we agree with your office that the language of the claim disallowance letter as currently written or as proposed would serve the purpose of disallowing the black reparation claim and that the service replace the word believe in the first sentence with the word assert we recommend however against the inclusion of additional language relating to the filing of a false eitc claim as provided in sec_32 chief_counsel notice_2002_012 provides general guidance as to the processing of a frivolous slavery reparations credit additional advice concerning how to process returns that claim the slavery reparations credit as an eitc is given below chief_counsel notice_2002_012 provides the correct processing procedures for these returns claims the service should treat these new returns as valid returns for purposes of processing mathematical_or_clerical_error assessment procedures under sec_6213 generally may be used when a taxpayer has claimed a black reparations tax_credit on the line typically used to claim the eitc however mathematical_or_clerical_error summary_assessment procedures should not be used for tax_year when the taxpayer claims a credit of no more than dollar_figure on the eitc line no schedule eic is attached and the taxpayer’s earned_income and modified agi are both less than dollar_figure the service may simply disallow the claimed black reparations credit accordingly there would be no need for summary_assessment under sec_6213 scaf-104676-02 the service should issue a statutory_notice_of_deficiency where an erroneous refund has been issued the service has made a math error assessment under sec_6213 and the service has abated the assessment at the request of the taxpayer as required under sec_6213 in calculating the deficiency the service should treat the erroneous eitc as a negative tax as provided under sec_6211 the attachment of correspondence to the return claim may require that an service employee seek additional advice in connection with the processing of the claim return the service is authorized to take action to recover a refund which it has sent to the taxpayer’s bank as a direct deposit or paper refund but before the taxpayer has taken possession of it overview since the service centralized the frivolous_return program in ogden utah in january of taxpayers have submitted numerous black or slavery reparations claims most of these claims reflect a credit on the line of the return reserved for credits from an regulated_investment_company ric or real_estate_investment_trust reit and which are normally reported on a form_2439 however personnel in the frivolous_return program have begun to receive black or slavery reparations claims with a slightly different claim on these new returns or claims the taxpayers show the black or slavery reparations claims as a credit on the line where the taxpayer would normally claim an earned_income_tax_credit eitc as a result significant issues have arisen concerning the proper processing of these returns claims discussion issue should the service use the same claim disallowance letter that it has used for the previous black or slavery reparation claims or does it need to change the language of the claim disallowance letter we agree with your office that the language of the claim disallowance letter as currently written or as proposed would serve the purpose of disallowing the black reparation claim and that the service replace the word believe in the first sentence with the word assert we recommend however against the inclusion of additional language relating to the filing of a false eitc claim as provided under sec_32 sec_32 sets forth the statutory provisions regarding the eitc sec_32 prevents the taxpayer from claiming an eitc for the following ten taxable years when a taxpayer has filed a fraudulent claim for an eitc additionally sec_32 prevents the taxpayer scaf-104676-02 from claiming an eitc for the following two taxable years when a taxpayer has filed an unallowable claim for an earned_income_credit due to reckless or intentional_disregard_of_rules_and_regulations in this situation however taxpayers are claiming a black reparations credit and using the line item for the eitc they are not actually making a claim for the eitc under sec_32 issue does chief_counsel notice cc-2002-012 provide adequate direction on how to deal with this new type of claim or is further guidance necessary chief_counsel notice_2002_012 date provides correct general guidance concerning the processing of frivolous claims for slavery reparations processing instructions are separated into three categories cases in which the service has not issued a refund cases in which the service has already issued a refund and erroneous refunds returned to the service in cases in which the service has not issued a refund the processing is practically identical the only difference is that you use transaction code to reverse the eitc a claim for a refund based on a slavery reparations tax_credit has no legal foundation regardless of the line item used by the taxpayer to claim the credit no overpayment attributable to a slavery reparations tax_credit exists and the service has no obligation to issue a refund in such cases in cases in which the service has already issued a refund the chief_counsel notice advises the service to use math error procedures under sec_6213 under the facts addressed in the chief_counsel notice a mathematical_or_clerical_error was found based on the entry of an amount for a ric or a reit credit line of the form_1040 which was inconsistent with a zero entry for capital_gain income line of the form_1040 in the absence of a schedule d showing capital losses that would offset the capital_gain income from the ric or reit that was necessary to generate the credit math error procedures may also be used when a purported black reparations credit is claimed on the line item for eitc while the basis for summary_assessment under math error procedures is different processing of the return will be identical issue what procedures should the service follow in processing these returns claims chief_counsel notice_2002_12 as set forth above provides the correct processing procedures for these returns claims issue should the service treat these new returns as valid returns for purposes of processing the service should treat the returns claiming the black or slavery reparations credit as a valid_return for purposes of processing in zellerbach paper co v helvering scaf-104676-02 u s the supreme court stated that perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law see also 464_us_386 280_us_453 the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 apart from the so-called tax protestor cases see eg 618_f2d_280 5th cir zeros and constitutional objections 627_f2d_830 7th cir 426_f2d_519 10th cir beard 78_tc_558 and sochia v commissioner t c memo there is little authority for determining what constitutes an honest and reasonable attempt to satisfy the requirements of the tax law courts however have been reluctant to declare defective or incomplete returns as nullities in the absence of protestor language cases such as badaracco steines v commissioner tcmemo_1991_588 frivolous schedule c claiming dollar_figure billion loss and nicolaisen v commissioner tcmemo_1985_120 are typical in badaracco the taxpayer filed returns that were fraudulent but which contained no tax protestor arguments or alterations to the official return form despite the fraudulent nature of the returns the supreme court declared them valid for purposes of starting the statute_of_limitations noting that a lthough those returns in fact were not honest the holding in zellerbach does not render them nullities badaracco u s pincite therefore despite the fact that a return may erroneously or fraudulently claim a black or slavery reparations claim it is considered a valid_return for purposes of starting the statute_of_limitations on assessment issue may the service use mathematical_or_clerical_error procedures to recover any erroneous refund issued on one of these returns claims mathematical_or_clerical_error assessment procedures under sec_6213 generally may be used when a taxpayer has claimed a black reparations tax_credit on the line typically used to claim the eitc sec_6213 includes in the definition scaf-104676-02 of math error an omission of a correct taxpayer_identification_number required under sec_32 relating to the eitc to be included on a return sec_32 and sec_32 require the taxpayer to provide the name age and taxpayer_identification_number of the qualifying_child on the return in cases where the taxpayer is claiming the credit on the basis of a qualifying_child in that situation the identification information for the child is required to be placed on schedule eic earned_income_credit the failure to provide this information where the taxpayer is claiming the credit on the basis of a qualifying_child permits the service to summarily assess the amount claimed as an eitc under sec_6213 taxpayers without a qualifying_child can also claim the credit this taxpayer must meet certain additional requirements and the taxpayer’s earned_income and modified agi must both be very low below dollar_figure for tax_year in this situation the maximum credit the taxpayer can claim for tax_year is dollar_figure thus mathematical_or_clerical_error summary_assessment procedures should not be used for tax_year when the taxpayer claims a credit of no more than dollar_figure on the eitc line no schedule eic is attached and the taxpayer’s earned_income and modified agi are both less than dollar_figure a claim for a black reparations credit may also fit within other provisions of sec_6213 defining mathematical or clerical errors depending on the facts and circumstances of each case issue may the service make summary assessments when it has not yet issued refunds as discussed in chief_counsel notice_2002_012 the service has no obligation to issue a refund based on a purported tax_credit that does not exist under the internal_revenue_code if the credit is entered on the taxpayer’s account then the credit may simply be reversed there is no need for summary_assessment procedures to be used issue would any facts patterns arise where the service should use notices of deficiency with these returns claims and if so how should it treat the claimed credit ie as withholding negative tax etc the service should issue a statutory_notice_of_deficiency where an erroneous refund has been issued the service has made a math error assessment under sec_6213 and the service has abated the assessment at the request of the taxpayer as required under sec_6213 in calculating the deficiency the service should treat the erroneous earned_income_credit as a negative tax as provided under sec_6211 issue would the answers to any of the above questions change because of correspondence attached to the return claim scaf-104676-02 attached correspondence could affect the determination of whether a return is valid for purposes of processing the courts have found that submissions that raise constitutional objections are not returns for purposes of the failure_to_file_penalty see eg 618_f2d_280 5th cir zeros and constitutional objections together with form w-4e falsely swearing to nonexistence of taxable_income 78_tc_558 form_1040 together with attached materials raising constitutional arguments if an service employee finds correspondence or attachments included with returns which they believe could affect any of the answers in the service_center advice they should seek further advice from appropriate service personnel issue is the service authorized to take action to recover a refund which it has sent to the taxpayer’s bank as a direct deposit or paper refund but before the taxpayer has taken possession of it the service is authorized to recover a refund which the service has sent to the taxpayer’s bank as a direct deposit or paper refund but before the taxpayer has taken possession of it under the summary_assessment procedures for mathematical_or_clerical_error under sec_6213 the service should also consider the potential applicability of jeopardy_assessment and collection procedures under sec_6861 and sec_7429 if the bank or other financial_institution has all or most of the proceeds of the refund a jeopardy_assessment and levy may be appropriate to collect the refund before it can be dissipated counsel should work with the service to ensure that the jeopardy_assessment and levy procedures are followed and that the necessary approvals as required by delegation orders have been obtained the service however should not employ the summary_assessment procedures for erroneous income_tax prepayment_credits under sec_6201 sec_6201 permits the service to summarily assess overstated credits for income_tax withheld at the source or for amounts paid as estimated income_tax payments under the eitc do not constitute either income_tax withheld at the source or estimated income_tax thus the summary_assessment procedures of sec_6201 applicable to overstatements of credit for income_tax withheld at the source or to estimated_tax payments do not apply to payments under the eitc and such assessments are invalid if you have any questions please contact michael hara at
